IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41627

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 688
                                                  )
       Plaintiff-Respondent,                      )      Filed: August 21, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
JUSTIN LEE PEDERSEN,                              )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for felony intimidating, impeding,
       influencing, or preventing the attendance of a witness, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Justin Lee Pedersen pled guilty to felony intimidating, impeding, influencing, or
preventing the attendance of a witness. I.C. § 18-2604(3). In exchange for his guilty plea,
additional charges and an allegation that Pedersen was a persistent violator were dismissed. The
district court sentenced Pedersen to a unified term of five years, with a minimum period of
confinement of two years.       The district court retained jurisdiction and sent Pedersen to
participate in the rider program. Pedersen appeals, asserting that his sentence is excessive. 1


1
       Pedersen also pled guilty to misdemeanor attempted no-contact order. However, he does
not challenge this judgment of conviction or sentence on appeal.

                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pedersen’s judgment of conviction and sentence are affirmed.




                                                   2